            Case 1:18-cv-00141-WMR Document 96 Filed 12/20/18 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

CATHEDRAL ART METAL        )
CO., INC.                  )
                           )
     Plaintiff,            )
                           )
v.                         )
                           )
NICOLE BRAYDEN GIFTS, LLC ) CIVIL ACTION NO. 1:18-cv-141-WMR
   d/b/a DIVINITY BOUTIQUE )
                           )
     Defendant.            )
                           )


                             NOTICE OF APPEARANCE

         COMES NOW, Joshua D. Curry of Lewis Brisbois Bisgaard & Smith LLP and

pursuant to Local Rule 83.1, enters his appearance as counsel for Defendant Nicole

Brayden Gifts, LLC d/b/a Divinity Boutique.

         Respectfully submitted, this 20th day of December, 2018.

                                        /s/ Joshua D. Curry
                                        Joshua D. Curry
                                        Georgia Bar No. 117378
                                        LEWIS BRISBOIS BISGAARD &
                                        SMITH LLP
                                        1180 Peachtree Street NE
                                        Suite 2900
                                        Atlanta, Georgia 30309
                                        Telephone: (404) 348-8585
                                        Facsimile: (404) 467-8845
                                        Josh.Curry@lewisbrisbois.com

                                        Counsel for Defendant
                                         Nicole Brayden Gifts, LLC d/b/a Divinity
                                        Boutique
4830-3047-3092.1
            Case 1:18-cv-00141-WMR Document 96 Filed 12/20/18 Page 2 of 2



                         CERTIFICATE OF COMPLIANCE

         The undersigned counsel hereby certifies that the foregoing NOTICE OF

APPEARANCE was prepared using 14 point Times new Roman font and accordingly

complies with Local Rule 5.1. This certificate is given in compliance with Local Rule

7.1(D).

                                        /s/ Joshua D. Curry
                                        Joshua D. Curry
                                        Georgia Bar No. 117378



                               CERTIFICATE OF SERVICE
         This is to certify that on this day the foregoing NOTICE OF APPEARANCE

was electronically filed with the Clerk of Court using the CM/ECF system, which will

send notification of such filing to all counsel of record.

         This 20th day of December, 2018.

                                        /s/ Joshua D. Curry
                                        Joshua D. Curry
                                        Georgia Bar No. 117378




4830-3047-3092.1                            2
